DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 12-21 are rejoined and are allowable because the claims 12-21 include all the limitations of an allowable claim.

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the claims:
	Claim 21, line 1, change “The method of claim 21” to --The method of claim 20--.
	
Allowable Subject Matter
Claims 1-21 and 23-24 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the second material is between the first barrier layer and the first material; and a charge supplying barrier layer below the channel layer so that  a channel layer on top of a barrier layer, the barrier layer having a higher bandgap compared to the channel layer, wherein: the bandgap of the channel layer adjacent to the barrier layer is higher compared to a part of the channel layer away from the barrier layer with both parts of the channel layer having a bandgap less than the bandgap of the barrier layer, and the barrier layer supplies charge to the channel layer (claim 23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892